Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 16-31) in the reply filed on 5/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/22.
Claims 1-15 had been previously cancelled by Applicant’s preliminary amendment of 1/15/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "to a building element".  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 already recites “providing a fire resistant layer… to a building element”.  Thus it is indefinite as to if the recitation of “to a building element” is intended to be the same “building element” articulated in parent claim 16 or a different / other building element.  For purposes of examination, “to a building element” will be interpreted as at least inclusive of “to the building element”.
Claim 26 recites the limitation "…provides a fire-resistant layer to a support surface…” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 already recites “a fire-resistant layer to a support surface” (emphasis added).  Thus it is indefinite as to if the recitation of “a fire-resistant layer to a support surface ” is intended to be the same “fire-resistant layer” and the same “support surface” each articulated in parent claim 16 or to a different / other fire resistant layer and support surface.  For purposes of examination, “a fire-resistant layer to a support surface ” “will be interpreted as at least inclusive of “the fire-resistant layer to the support surface ”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 20-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (US 2009/0142978; hereafter Meyer) in view of Loomis (US 4,419,256; hereafter Loomis) {EN 13501-1 Standard summary from Peroni relied upon as evidence only for claim 22}.
Claims 16-17: Meyer teaches a method of providing a fire resistant layer for use in building elements (See, for example, abstract, Fig 1, [0009], [0037]) comprising:
 introducing a combination of first mineral wool fibers having a first composition (such as glass wool fibers) and second mineral (such as rock wool fibers) having a second composition (See, for example, Fig 1, Fig 2), 
Meyer further teaches the benefit of incorporating a mixture of the first mineral wool fibers and the second mineral wool fibers, as it enhances the thermal / fire resistance wherein at temperatures where the glass component alone would typically melt, the addition of the rock wool serves as a thermally resistant skeleton and allows for retention of article strength in excess of said melting point and avoidance of loss of shape and disintegration of the insulation material as a whole.  If not inherent by such a teaching that the softening point of the rock wool is higher than the glass wool, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a rock wool possessing a higher softening point than the glass wool because if it didn’t, it would fail to serve the intended purpose of providing strength and shape retention at temperatures in excess of the glass components melting temperature.  Although not explicitly a difference of softening point which is at least 150° C, further 250oC, if not already inherent; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a difference in softening point within the claimed range since  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since based on the guidance of Meyer, the whole purpose of incorporation of the rock wool is to enhance the overall shape and strength retention of the material at temperatures in excess of the glass melting temperature, as glass melting point is above its softening point there would be sufficient motivation to optimize and maximize the difference between the two materials softening points offset by the costs incurred by such manipulation; because if the rock wool is not sufficiently rigid at temperatures where the glass is not the strength and shape retention would not be obtained. 
Meyer further teaches mixing of the first and second mineral wool fiber compositions with a binder prior to formation of the fire resistant layer (See, for example, Fig 1-2, abstract).  And Meyer further teaches wherein amount of second mineral wool fiber (rockwool) is at an amount of 10% to 85% by volume, explicitly inclusive of any  particular value therebetween (see, for example, [0014]). 
Meyer does not explicitly teach projecting simultaneously the first mineral wool fibers, the second mineral wool fibers, water and a binder from a spraying nozzle of the spraying apparatus towards a support surface of the building element to provide a sprayed layer of mixed mineral wool fibers on the support surface, the sprayed layer of mixed mineral wool fibers comprising (in % by weight based on the total weight of the layer): the binder; at least 50% wt of the first mineral wool fibers; and at least 5% wt of the second mineral wool fibers.  Loomis teaches a method of providing a fire resistant layer to a support surface of a building element (such as ceiling or wall) (See, for example, abstract, col 5 lines 39-41).  Loomis teaches wherein mixtures comprising a plurality of fibrous species, binder, and water can predictably be applied to support surface of such building elements by introduction through an inlet and spraying such mixed compositions directly thereon via the use of conventional insulation sprayers to provide for enhanced thermal / fire protective coatings in situ (See, for example, col 2 lines 40-55, col 8 lines 39-68).  Loomis further teaches wherein such sprayable compositions can comprise about 88 wt % mixed fiber (See, for example, col 3 lines 1-6).    Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated introduction through an inlet and projecting simultaneously the first mineral wool fibers, the second mineral wool fibers, water and a binder from a spraying nozzle of a spraying apparatus towards a support surface of the building element to provide a sprayed layer of mixed mineral wool fibers on the support surface as such an incorporation would provide for facilitated and predictably application of thermal / sound / fire insulating coatings thereon.  Although they do not explicitly teach wherein the sprayed layer of mixed mineral wool fibers comprising (in % by weight based on the total weight of the layer): at least 50% wt of the first mineral wool fibers; and at least 5% wt of the second mineral wool fibers; considering the teaches of both Meyer and Loomis above, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentration of the fibers within the claimed ranges since the amount of the rock wool relative to the glass wool will alter the fire resistance as well as the weight and other coating properties and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 18: Meyer further teaches wherein the first mineral wool fibers comprise glass wool fibers and the second mineral wool fibers are selected from the group consisting of rock wool fibers (See, for example, [0008-0010]).
Claim 20: Meyer further teaches wherein the amount of binder is result effective as too little leads to insufficient fiber wetting and subsequent binding and too much brings about economic and production specific disadvantages by binder waste (See, for example, [0022]).  Although not explicitly within the claimed range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a binder concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 21: Loomis further teaches the desirability and capability of achieving fire resistance in upwards of 60 minutes (See, for example, col 10 lines 28-30).  Thus if not already inherent as the same fibers claimed in claim 16 are taught in the composition of Meyer, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the sprayed layer provided additional fire resistance to a building element of at least 20 minutes, in accordance to at least one of EN 1363-1, EN 1365 and EN 13381 to the building element as such a duration is desirable in the art as such modes are standardized and known in the art. 
Claim 22: Meyer further teaches wherein the composition comprises glass wool, rock wool and binder (see, for example, abstract, [0008-0010] {EN13501-1 standards lists fiberglass, rockwool, ceramics, etc as A1 and A2}).  Loomis further teaches wherein the binder should preferably be fireproof to predictably allow the overall insulating composition to achieve nonflammability and fireproofness (See, for example, col 5 lines 39-65).  If not inherent with a binder being selected to be fireproof as similarly falling into a classification of B or above per EN 13501-1, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated only materials at said classification or above with respect to combustibility as it would predictably allow the resulting insulation material to achieve nonflammability and fireproofness. 
Claim 23: Loomis further teaches the sprayed layer of mixed mineral wool fibers has a thickness of 4 inches (101.6 mm) (See, for example, col 6 lines 7-22).  
Claim 25: Loomis further teaches wherein the support surface is selected from ceilings and walls of buildings (See, for example, col 2 lines 40-45).  
Claim 26: Loomis further teaches wherein the sprayed layer of mixed mineral wool fibers provides a fire-resistant layer to a support surface of metal or  gypsum (See, for example, col 2 lines 55-60, col 10 lines 41-55).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Loomis as applied to claim 16 above, and further in view of Near et al (US2007/0234649; hereafter Near).
Claim 19: Meyer in view of Loomis teach the method of claim 16 above, but do not explicitly teach wherein the method further comprises applying a primer bonding layer on the support surface before projecting the layer of mixed mineral wool fibers.  Near teaches a method of providing a fire resistant insulation layer to a support surface of a building element (such as ceiling or wall) (See, for example, abstract, Fig 1, [0026]).  Near further teaches wherein prior to projecting the insulating fibers, a layer of adhesive is first applied to prime the surface and enhance adhesion thereof (See, for example, [0047-48], claim 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have applied a primer bonding layer on the support surface before projecting the layer of mixed mineral wool fibers as such a priming layer is conventional in art and would predictable enhance binding of the fibers.  
 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Loomis as applied to claim 16 above, and further in view of Suda et al (US 2008/0000568; hereafter Suda).
Claim 24: Meyer in view of Loomis teach the method of claim 16 above, wherein Loomis further teaches wherein density of the insulting material should be low to avoid adding substantial weight to the building structure (See, for example, col 2 lines 55-60); but they are silent as to quantifying “low density” so they do not explicitly teach wherein the density is in the claimed range.  Suda teaches a method of providing insulation comprising mineral wools (See, for example, abstract, claims 1-2).  Suda further teaches wherein in the art insulating materials have densities in the range of about 8-112 kg/m3, and further “low density” usually is in the range of 8-96 kg/m3 and provides light weight, flexible and resilient properties (See, for example, [0021]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a density of from 8-96 kg/m3 as such an amount is conventionally regarded as low density in the art and as it would provide for light weight, flexible and resilient properties.  Although such a range is not that claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a density within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).   

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Loomis and Near as applied to claim 19 above, and further in view of Sperber (US 4,530,468; hereafter Sperber).
Claim 27: Meyer in view of Loomis and Near teach the method of claim 19 above, wherein a combination of glass wool fibers,  stone wool fibers water and binder are applied as an insulative from a spraying nozzle of the spraying apparatus towards the support surface to provide a sprayed layer of mixed mineral wool fibers on the support surface, the sprayed layer of mixed mineral wool fibers comprising (in % by weight based on the total weight of the layer): the binder; at least 50% wt of the glass wool fibers; and at least 5% wt of the stone wool fibers. (refer to rejection of at least claim 16 above).  Near has further taught applying a primer bonding layer on the support surface prior to projecting simultaneously the combination of fibers (see, rejection of claim 19 above).  Loomis further teaches introducing said fibers into an inlet of a spraying apparatus (See, for example, col 2 lines 40-55, col 8 lines 39-68).  But they do not explicitly teach providing a package comprising a combination of loose glass wool fibers and loose stone wool fibers and introducing the content of the package into an inlet of a spraying apparatus.  Sperber teaches a method of spray application of insulating fiber / binder compositions onto support surfaces of building elements (see, for example, abstract, col 1 lines 40-55).  Sperber further teaches wherein the fiber source supplying such spraying nozzles are conventionally packed and sold by the bag which when on site is opened and dropped into a hopper to feed the sprayer (See, for example, col 1 lines 18-30).  A benefit of supplying the fibers in a bag is that it can be densely packed therein and enhance the economics of transportation and storage (See, for example, col 1 lines 21-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a package comprising the loose fiber source (from Meyer in view of Loomis the fiber is a mixture of glass wool fibers and stone wool fibers, see rejection of claim 16 above) and introducing the content of the package into an inlet of a spraying apparatus as such an incorporation is a conventional way to feed a insulation spraying apparatus while providing benefits to economy of transportation and storage, as well as ensuring  precision in the amounts of provided components as they are predetermined during packaging.  
Claims 28-30: refer to the rejections of claims 16 and 27 above wherein it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations of the packaged fibers within the claimed ranges since the amount of the rock wool relative to the glass wool will alter the fire resistance as well as the weight and other coating properties and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Loomis, Near, and Sperber as applied to claim 27 above, and further in view of Romes et al (US 5,952,418; hereafter Romes).
Claim 31: Meyer in view of Loomis, Near, and Sperber teach the method of claim 27 above, but do not explicitly teach the additional claimed components.  Romes teaches a method of providing and spraying a loose fill fiberglass onto support surfaces of building elements (See, for example, abstract, Figures).  Romes further teaches wherein more uniform application can be achieved by the incorporation of a dried binder, as well as de-dusting and antistatic additives, at the fiber manufacturing plant (See, for example, col 3 lines 12-35, col 4 lines 36, and col 4 lines 52-63).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the remaining weight of the content of the package is made up of at least one component selected from a dry binder, an anti-dust agent and an anti-static agent as such components are conventional additives providing beneficial properties (such as reducing dust, and static in such particulate matter) and as it would enhance the uniformity of application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712